Exhibit 10.2

 



FINANCING AGREEMENT

 

This Financing Agreement, (the “Agreement”), is made as of the 19th day of
September, 2014, by and among FITT HIGHWAY PRODUCTS, INC., a Nevada corporation
which publicly trades on the OTC Bulletin Board under the symbol, FHWY (the
“Company”), on the one hand, and Greenome Development Group Inc., a Nevada
corporation (the “Greenome”) on the other hand. The Company and Greenome may be
referred to as a “Party”, or collectively as the “Parties”.

 

R E C I T A L S

 

WHEREAS, on May 6th, 2014, the Parties entered into a Share Exchange Agreement
(the “Original Agreement”);

 

WHEREAS, the Parties now wish to terminate the Original Agreement in its
entirety, and bind the Parties to the terms set forth herein;

 

WHEREAS, the Company seeks to loan to Greenome or Greenome’s majority-owned
subsidiary organized under the laws of Hong Kong (“Greenome Sub”) up to three
million ($3,000,000) dollars (the “Loan”); and

 

WHEREAS, $150,000 of up to $3,000,000 loaned from the Company to Greenome or
Greenome Sub shall be deemed a repayment from the Company to Greenome.

 

THE PARTIES HERETO AGREE AS FOLLOWS:

 

1. Termination of Original Agreement. Upon execution of this Agreement, the
Parties expressly acknowledge and agree that the Original Agreement signed by
the Parties on May 6, 2014, is now terminated and non-binding on either Party.
Although the Original Agreement shall be terminated upon execution of this
Agreement, the Parties wish to continue a working relationship subject to the
terms and conditions described below in this Agreement.

 

2. Financing Terms. Upon the terms and subject to the conditions hereof, the
Parties agree to the following:

 

(a) The Company will raise up to three million ($3,000,000) dollars through the
Company’s current private placement memorandum (“PPM”) in order to provide
Greenome with financing of up to three million ($3,000,000) dollars. The full
amount of what the Company actually raises (of up to three million ($3,000,000)
dollars) through the Company’s PPM shall be loaned to the Greenome Sub.

 

(b) The Loan shall be evidenced by a promissory note (the “Note”). The Note
shall be due and payable within twelve (12) months of the effective date
established in the security agreement reflecting the Note, and shall bear ten
(10%) percent interest. The Note shall be secured by the assets of the Greenome
Sub. The Parties agree that they will enter into a commercially reasonable
security agreement securing full and timely repayment of all amounts due under
the Note with all assets of the Greenome Sub.

 

 



1

 

 

(c) On the nine month anniversary of the Note’s effective date, Greenome or the
Greenome Sub must notify the Company in writing whether Greenome will (i)
conduct a registered public offering of its securities on a Form S-1
Registration Statement, or (ii) arrange separate financing to timely pay all
amounts due under the Note.

 

3. Repayment of Advance. The Company has already received a $180,000 advance
from Greenome (the “Advance”). Upon acceptance of the Loan, the Parties agree to
the following:

 

(a) The first $150,000 of the Loan proceeds that is conveyed to theG reenome Sub
shall count towards the repayment of the $180,000 that was advanced to the
Company.

 

(b) If the Company fails to make the $150,000 repayment to Greenome by December
31, 2014, then the Advance shall be converted into a $150,000 promissory note
from the Company that is due and payable to Greenome within one (1) year from
the date the Advance was given to the Company bearing a ten (10%) percent
interest rate. This promissory note may be repaid or converted into the
Company’s stock at an earlier date if the Company’s stock trades at $1.00 or
more for ten (10) consecutive trading days solely at the Company’s option.

 

4. Greenome’s Covenants.

 

(a) Company’s 10Q. Greenome shall take complete financial responsibility for the
preparation and filing relating to the Company’s third quarter 10Q filing, which
includes any necessary amendments. This includes, but is not limited to,
attorneys’ fees, auditor expenses, accounting fees, former management consulting
fees, EDGAR preparation fees, and similar necessary items.

 

5. Indemnification. Subject to the provisions of this Article 5, Greenome and
Greenome Sub agree to indemnify fully in respect of, hold harmless and defend
the Company and each of the Company’s officers, agents and directors against any
damages, liabilities, costs, claims, proceedings, investigations, penalties,
judgments, deficiencies, including taxes, expenses (including, but not limited
to, any and all interest, penalties and expenses whatsoever reasonably incurred
in investigating, preparing or defending against any litigation, commenced or
threatened, or any claim whatsoever) and losses (each, a “Claim” and
collectively “Claims”) to which it or they may become subject arising out of or
based on any breach of or inaccuracy in any of the representations and
warranties or covenants or conditions made by Greenome or Greenome Sub herein in
this Agreement.

 



2

 

 

 

6. Counter Parts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original of this Agreement, but all of which
together shall constitute one and the same instrument.

 

7. General Provisions.

 

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED ENTIRELY THEREIN, WITHOUT GIVING EFFECT TO THE RULES OF
CONFLICTS OF LAW.

 

(b) The Parties agree that the Courts of the County of Orange, State of
California shall have sole and exclusive jurisdiction and venue for the
resolution of all disputes arising under the terms of this Agreement and the
transactions contemplated herein.

 

(c) This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their respective successors and assigns.

 

(d) This Agreement represents the entire agreement between the Parties relating
to the subject matter hereof, superseding any and all contemporaneous and prior
written or oral agreements and understandings. This Agreement may not be
modified or amended nor may any right be waived except by a writing signed by
the party against whom the modification or waiver is sought to be enforced.

 

(e) The captions and headings contained herein are solely for convenience of
reference and do not constitute a part of this Agreement.

 

(f) This Agreement may be amended or modified only by a written agreement signed
by the Parties.

 

(g) This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

(h) Any notices required or permitted to be given hereunder shall be given in
writing and shall be delivered (1) in person, (2) by certified mail, postage
prepaid, return receipt requested, (3) by facsimile, or (4) by a commercial
overnight courier that guarantees next day delivery and provides a receipt, and
such notices shall be addressed as follows:

If to the Company to:

 

F.I.T.T. Energy Products, Inc.

26381 Crown Valley Pkwy, Suite 230

Mission Viejo, CA 92691

Attn: Michael R. Dunn

Fax: 949-582-5913

 

 



3

 

 

If to Greenome to:

 

Greenome Development Group Inc.

3993 Spring Mountain Road Suite 130

Las Vegas, NV 89102

Attention: Jiajie Zhao

 

or to such other address as either party may from time to time specify in
writing to the other party. Any notice shall be effective only upon delivery,
which for any notice given by facsimile shall mean notice which has been
received by the party to whom it is sent as evidenced by confirmation slip.

 

(i) No delay or omission to exercise any right, power or remedy accruing to any
Party upon any breach or default under this Agreement shall impair any such
right, power or remedy of the non-breaching party, nor shall it be construed to
be a waiver of any such breach or default, or an acquiescence therein, or of or
in any similar breach or default thereafter occurring; nor shall any waiver of
any single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring.

 

(j) Except as provided herein, the Company and Greenome shall bear their own
expenses incurred with respect to this Agreement and the transactions
contemplated hereby.

 

(k) The Covenants of Greenome contained in or made pursuant to this Agreement
shall survive the execution and delivery of this Agreement.

 

IN WITNESS WHEREOF, the parties have duly and validly executed this Agreement as
of the date first above written.

 

 

COMPANY

F.I.T.T. HIGHWAY PRODUCTS, INC.

 

 

 

/s/ Michael R. Dunn                   

 

By: Michael R. Dunn

Its: Chief Executive Officer

 

 

GREENOME DEVELOPMENT GROUP INC.


 

 

 



By: /s/ Jiajie Zhao                        

Name: Jiajie Zhao

Title: CEO

 

 



4

